Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction 
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
	The following patentably distinct species of the claimed invention: 
	Species 1, as shown in figure 1, Circuitry.
	Species 2, as shown in figures 2, 4 and 5.
	Species 3, as shown in figure 3.
Species 4, as shown in figure 6.
	Species 5, as shown in figure 7-9.
	Species 6, as shown in figure 10.
Species 7, as shown in figure 11.
	The structures of species 1-7 are different, which required more searches.  In addition, these species are not obvious variants of each other, based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims are generic.

Applicants’ election of Species 5, figures 7-9, claims 1-9, in the email sent on 3/22/22 is acknowledged.  Because Applicants did not present any argument, the election has been treated as an election without traverse (MPEP § 818.03(a)).  
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the disconnecting device for interrupting a direct current of a current path, comprising the current-carrying mechanical contact system further having at least one first magnet element and a stationary second magnet element, said at least one first magnet element mounted on said current-carrying contact bridge, at least one moving contact is mounted on said current-carrying contact bridge and is coupled to said drive system; said at least one first magnet element being spaced apart from said stationary second magnet element by an air gap such that, when a current flows through said current-carrying contact bridge, a magnetic field is produced in said at least one first magnet element and said first and second magnet elements are magnetically attracted defining an attraction, said attraction producing a magnetic force directed in a same direction as the contact force, including along with the remaining limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
March 25, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837